DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second buffer bin" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al (U.S. Patent Application Publication 2018/0164262 A1).
	Regarding claim 1, Zhang discloses a trace detection device, wherein the trace detection device comprises:
	A box body (136) comprising a main body frame (sides of box 136) and a top plate (top of box 136), the top plate and the main body frame forming a fully enclosed cavity (Fig. 3);
	An ion migration tube assembly (111) in the cavity and on a first side of the cavity; and
	A preamplifier (133) and high voltage circuit board (130) in the cavity and on a second side of the cavity, the second side being opposite to the first side (paragraph 0026; claims 1-2).
	Regarding claim 2, Zhang discloses a bottom support plate (120); and a first buffer bin (141) between the bottom support plate (120) and a bottom plate of the main body frame (bottom of box 136), with migration gas being input from the first buffer bin to an ion migration tube through a first gas pipe assembly (paragraphs 0020-0023).
Regarding claim 4, Zhang discloses wherein the ion migration tube assembly comprises: an ion migration tube (106), a heating layer (107) outside the ion migration tube, and a thermal insulation layer (104) outside the heating layer.
	Regarding claim 5, Zhang discloses a multicapillary column (112) inserted into the ion migration tube through a fixing sleeve (113) that passes through a side wall of the body.
	Regarding claim 7, Zhang discloses wherein the ion migration tube is electrically connected to the preamplifier and high voltage circuit board through a first connecting wire, and the preamplifier and high voltage circuit board is led out of the box body through a second connecting wire (paragraphs 0027 and 0029).
	Regarding claim 8, Zhang discloses wherein the preamplifier and high voltage circuit board is connected to a connector on the box body through the second connecting wire, and the connector transmits a preamplifier signal to a main control board (129) and receives power from the main control board (paragraphs 0027 and 0029).
	Regarding claim 10, Zhang discloses wherein a thermally insulating material is provided between the ion migration tube assembly and the preamplifier and high voltage circuit board (paragraph 0028).
	Regarding claim 11, Zhang discloses wherein the preamplifier and high voltage circuit board is supported by a partition fixed on the bottom plate of the main body frame (Fig. 3).
	Regarding claim 13, Zhang discloses wherein the first buffer bin has an air inlet pipe joint, the second buffer bin has an air outlet pipe joint, and a purification device 
	Regarding claim 14, Zhang discloses wherein a diaphragm pump (121b) is further provided between the air outlet pipe joint of the second buffer bin and the purification device (Fig. 2).
Allowable Subject Matter
Claims 3, 6, 9, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 15, while Zhang discloses a second buffer bin (142) between the bottom support plate and the bottom plate of the main body frame (Figs. 2 and 3), with exhaust gas of the ion migration tube being output to the second buffer bin through a second gas pipe assembly (Fig. 2), the prior art fails to teach the first buffer bin and the second buffer bin being respectively hermetically connected to corresponding parts of the box body through respective O-type rings. Regarding claim 6, the prior art does not teach wherein Zhang’s fixing sleeve is hermetically connected to an outer surface of the side wall of the box body through an O-type ring. Regarding claim 12, the prior art fails to teach wherein an outward protruding portion of an end of the top plate is hermetically connected to the main body frame of the box body through an O-type ring.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        04 December 2021